Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mel Marin seeks to appeal the district court’s order directing him to provide completed service forms and summons and the court’s order dismissing his civil complaint without prejudice for failure to comply with its instructions. See Fed.R.Civ.P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Marin v. McManus, No. 1:14— cv-02014-RDB (D. Md. filed June 30, 2014 & entered July 1,. 2014; July 31, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.